 

Case 1:18-cr-00673 Document 205 Filed on 12/12/19 in TXSD Page 1 of 2

December 12, 2019

Judge Fernando Rodriguez
United States District Court |
600 E. Harrison St.

Brownsville, TX 78520

Dear Honorable Judge Rodriguez:

My name is Norma Linda Vega and I am a 47-year-old single mother of three young
men. I am writing to you today to implore you for leniency. I know that what I did was
wrong and am truly remorseful for my actions. If I could turn back time I would not have
any participation in submitting false information to the DOL and USCIS. I know what I
did was wrong and accept responsibility for my actions. Your Honor I am so sorry for my
actions and the undue burden this has cause not only my family but also those that
worked this case. I would like to apologize to my family. I am sorry I put you through
this; I never meant to hurt anyone. I am so sorry Matt, I have raised you guys to be
honorable men and my actions were not honorable.
Your Honor I have never been arrested nor had I ever been involved in any criminal
activity. I promise your Honor I will never be involved in any illicit activities ever again.
Since my arrest I have been working hard to better myself and make educated decisions. I
went back to school and have taken regular and online classes at Houston Community
| College in hopes of obtaining a college degree. I have also been actively involved with
my church and the community. I attend weekly bible study classes, and have helped my
church pass out hotdogs and waters to the homeless and needy downtown. I have also

joined the Love Brownsville group at my church where I helped pack over 1,000

DEFENDANT'S
EXHIBIT

 
 

 

Case 1:18-cr-00673 Document 205 Filed on 12/12/19 in TXSD Page 2 of 2

backpacks for the less fortunate kids. I will continue being a productive member to
society and will continue serving my community.

Your Honor once again I implore you to show me leniency. This whole situation has
taken a toll on my health and a prison sentence would be harmful. My stress levels have
been extremely high through this ordeal that late last year I developed optic neuritis and
temporarily lost my eyesight on my right eye. My eyesight is still not at its full capacity
and I continue to go to my Neurologist, Specialty Care Ophthalmology doctor, and my
Neuro-opthalmology doctor. A prison sentence would also be devastating to my family
and the loss of my employment would create an undue hardship for my children. Please

you Honor I beg you to hear my plea for mercy.
Thank you for your time and consideration.
Sincerel

rma Vega
